FILED
                              NOT FOR PUBLICATION                           SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LENY ANDRIANI,                                    No. 12-70258

               Petitioner,                        Agency No. A088-124-283

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Leny Andriani, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for

review.

       Andriani testified that her family’s store was looted and burned during the

May 1998 riots, that she was robbed twice, and that her sister was robbed.

Substantial evidence supports the agency’s finding that Andriani did not suffer

harm rising to the level of past persecution. See Halim v. Holder, 590 F.3d 971,

975-76 (9th Cir. 2009) (no past persecution where petitioner was stripped naked,

spat on, detained for a couple of days, and beaten by a mob); Wakkary v. Holder,

558 F.3d 1049, 1059-60 (9th Cir. 2009) (no past persecution where petitioner was

“beaten by youths and robbed of his sandals and pocket money” years before

applying for asylum). Substantial evidence also supports the agency’s finding that,

even as a member of a disfavored group, Andriani has not established a well-

founded fear of future persecution because she has not demonstrated sufficient

individualized risk. See Halim, 590 F.3d at 979. Accordingly, Andriani’s asylum

claim fails.

       Because Andriani failed to meet the lower burden of proof for asylum, it

follows that she has not met the higher standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.


                                          2                                    12-70258
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Andriani failed to establish it is more likely than not that she will be

tortured if returned to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                           3                                       12-70258